Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 05, 2019

The Court of Appeals hereby passes the following order:

A19A0073. JENKINS v. THE STATE.

      On June 6, 2018, this Court granted Appellant’s application for interlocutory
appeal. Having reviewed the parties’ briefs and the complete record now before us,
we DISMISS the appeal as improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,__________________
                                                                        06/05/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.